Agnes Laird, plaintiff below, appeals from a final judgment for the defendant, Chicago Insurance Company. The judgment was entered upon a jury verdict for the defendant.
Appellant presents nine points on appeal. Each of these points urges error upon the trial of the issue created by the defendant’s answer that appellant’s claim was barred by an alleged failure to make proof of loss under the policy. This issue was submitted to the jury. It is appellant’s position that the defendant insuance company waived its right to proof of loss by continuing to negotiate with her until the time for filing proof of loss had passed.
An insurance company may by its conduct waive its right to receive timely proof of loss. See Indian River State Bank v. Hartford Fire Ins. Co., 46 Fla. 283,35 So. 228 (1903); Mutual Ben. Health & Accident Ass’n v. Bunting, 133 Fla. 646, 183 So. 321 (1938). However we are unable to hold that appellant has demonstrated reversible error because she has not furnished us with a transcript of the testimony or evidence at the trial. We are unable to say that the issue of failure to make proof of loss was not presented by the evidence, nor are we able to say that the issue of waiver was presented by the evidence. Therefore the judgment must be affirmed under the rule stated in Brown v. Householder, Fla.App.1961, 134 So.2d 801; Crosby v. Stubblebine, Fla.App.1962, 142 So.2d 358; Short v. Short, Fla.App. 1964, 162 So.2d 538.
Affirmed.